Citation Nr: 0912373	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation posttraumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The appellant's posttraumatic stress disorder (PTSD) results 
in reduced reliability and productivity and is manifested by 
good hygiene; friendliness, cooperation, and easy engagement; 
good eye contact; being alert and oriented to time, place, 
and person; unremarkable psychomotor activity; somewhat rapid 
speech, but within normal limits otherwise; unremarkable 
thought content; no history of delusions or hallucinations; 
no history of homicidal or suicidal ideations; good judgment; 
good insight; no history of obsessive or ritualistic 
behavior; normal remote, recent, and immediate memory; no 
flashbacks; no sense of foreshortened future; mood swings; 
intrusive thoughts; nightmares; physiological reactivity when 
exposed to internal or external cues that symbolize or 
resemble an aspect of his Vietnam service; avoidance 
behavior; feelings of detachment or estrangement; restricted 
range of affect; sleep difficulties; irritability; outbursts  
of anger; exaggerated startle response; distrust of others; 
suspiciousness; inability to recall certain aspects of his 
active service; occasional panic attacks; and poor 
interpersonal relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  
	
Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the appellant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the appellant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the appellant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the appellant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 


VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the appellant's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).  The Board 
remanded the issue herein in its April 2008 decision with 
instructions to the RO to further develop the appellant's 
case, including issuing him fully-compliant VCAA notice.  The 
RO's letter to the appellant, dated in May 2008, satisfied 
the duty to notify provisions relating to the appellant's 
claim for an increased rating for his service-connected PTSD.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The May 2008 letter notified the appellant that he 
must submit, or request that VA obtain, evidence of the 
worsening of his disability.  This letter also notified the 
appellant of what type of information and evidence he needed 
to substantiate his claim for an increased rating and 
notified the appellant of the specific requirements to obtain 
a higher rating under the applicable diagnostic code.  
Dingess/Hartman, 19 Vet. App. at 489; Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant's claim at 
issue herein was readjudicated in the August 2008 supplement 
statement of the case.

The May 2008 letter furnished by the RO further notified the 
appellant that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  
Dingess/Hartman, 19 Vet. App. at 488; 38 § 4.10.  
Furthermore, the May 2008 letter notified the appellant that 
the assignment of a disability rating included consideration 
of the impact of his condition and symptoms on his 
employment.  Vazquez-Flores, 22 Vet. App. at 37.  Moreover, 
the May 2008 letter provided the appellant with notice of the 
type of evidence necessary to establish an effective date.  
Id.; Prickett, 20 Vet. App. at 376.

The purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Moreover, there is no prejudice to the 
appellant because the preponderance of the evidence is 
against an increased disability rating in excess of what has 
already been granted.  See Dingess/Hartman, 19 Vet. App. at 
492-494; see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Even though the appellant was not issued a VCAA 
notice letter after filing his August 2005 claim, thereby 
creating a presumption of prejudice, this presumption has 
been overcome for the reasons discussed above.  Any notice 
deficiencies do not affect the essential fairness of the 
adjudication and, therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the appellant's 
service treatment records, and his identified VA and private 
medical treatment records.  Moreover, the appellant has 
undergone two VA medical examinations to determine the 
severity of his PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a appellant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

In a February 1984 rating decision, service connection was 
granted for PTSD and assigned thereto an evaluation of 30 
percent, effective from January 16, 1984.  See 38 C.F.R. 
§ 3.400 (2008).  In rating decisions in May 1986 and May 
1988, the assigned 30 percent was continued.  In August 2005, 
the appellant filed a claim of entitlement to an increased 
evaluation for his PTSD, which was denied by a January 2006 
rating decision.  After being appealed to the Board, the 
issue was remanded for further development.  After said 
development, the assigned 30 percent was continued by the 
August 2008 supplemental statement of the case.  The issue 
has been remitted to the Board for further appellate review.

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

In October 2005, a VA examination found that the appellant 
was not suicidal or homicidal, and reported "doing well," 
with the exception of sleeping only 4 hours per night.  The 
appellant also reported that he had lost 30 to 40 pounds 
because of stress and intentional dieting, and that he was 
separated from his spouse.  He stated that watching the Iraq 
war bothered him and that he was watching less news of the 
war.  The appellant further reported feeling anxious.  The 
examiner noted the appellant spoke rapidly.

On a follow-up appointment in October 2005, the appellant 
presented with complaints of "trying to get [an] increased 
percentage."  By his report, the appellant had been doing 
well for the most part, but worried about the Iraq war and 
could not watch television.  Since the Iraq war started, the 
appellant claimed that his ability to sleep fluctuated and 
that he felt anxious, in general.  The appellant further 
reported poor concentration; at times, poor memory; 
fluctuating appetite; regular dreams of war; war memories 
triggered by helicopters; and occasional feelings of 
hopelessness.  The appellant denied "a lot of depression" 
and reported no suicidal ideations.  The examiner noted that 
the appellant had worked in the automotive industry for 34 
years, earned an associate degree, and did not have a tobacco 
or drug problem, but did drink alcohol socially.  The 
examiner also noted that the appellant has been married twice 
to the same woman, and that the appellant felt as though his 
emotional problems caused the divorce.  The appellant 
reported that, other than a Zoloft prescription from his 
doctor, he was not receiving treatment for his PTSD.

In November 2005, the appellant underwent a VA examination to 
determine the severity of his PTSD.  The appellant reported 
working in the automotive industry for 34 years after being 
discharged from active service and characterized his job as 
"not stressful."  He also reported that he did not 
associate much with his co-workers or supervisor and that he 
missed 3 days of work per month due to poor sleep or 
tiredness.  On these occasions, the appellant used his 
accumulated vacation time or sick leave.  The appellant 
reported marrying the same woman twice; the first marriage 
lasted for 25 years before they divorced, the second marriage 
occurred 5 years prior to this examination.  The appellant 
stated that he was comfortable with the current arrangement 
of his marriage, and that he had good relationships with his 
2 children.  He also stated that he enjoyed hunting and 
trapping.


The examiner noted that the appellant experienced intrusive 
and distressing thoughts and recurrent nightmares concerning 
his military service, often waking to see Vietnamese faces.  
With respect to avoidance behaviors, the examiner noted that 
the appellant did not talk about the war; stopped watching 
fireworks and combat movies; felt detached from others; and 
experienced a markedly diminished interest in participating 
in social activities.  With respect to arousal symptoms, the 
examiner stated that the appellant experienced sleep 
difficulties 3 times per week for many years; hypervigilance; 
an exaggerated startle response; easy irritability; outbursts 
of anger; and difficulty concentrating.  As noted by the 
examiner, the appellant also experienced day-long depressed 
mood once or twice per week and chronic anxiety, but no 
decrease in energy level and did not have a history of 
suicidal or homicidal ideations.

A mental status examination revealed that the appellant was 
casually dressed; had good hygiene; was friendly, 
cooperative, and easily engaged; maintained good eye contact; 
was alert and oriented to time, place, and person; spoke 
clearly and coherently at a normal rate, amount, and volume; 
demonstrated an affect that was mildly anxious; persistently 
shook both legs; was unable to sit still when discussing 
Vietnam service; cried during the examination; exhibited 
goal-directed and well-organized thought process; did not 
report delusions, hallucinations, suicidal ideations, or 
homicidal ideations; and possessed good insight and good 
judgment.

As stated by the examiner, the appellant:

Experience[s] moderate number and 
frequency of PTSD symptoms.  The PTSD 
symptoms likely cause significant 
reduced reliability and productivity, 
and some interference in his ability to 
interact effectively and work 
efficiently.  There is no evidence of 
deterioration of functioning or major 
changes in severity of PTSD since [the] 
last review.

Ultimately, the diagnosis was chronic PTSD, with a GAF score 
of 55.

In January 2007, the appellant received treatment for a sinus 
infection and flu-like symptoms.  In the resulting treatment 
report, the appellant was noted as stating that he had just 
retired and was excited about having some time off to spend 
with his family.

In September 2007, a Board hearing was held with respect to 
the claim at issue herein.  As testified to by the appellant, 
he had been experiencing increased nervousness; flashbacks; 
sleep difficulties; panic attacks on a near daily or daily 
basis; anxiety; and a racing heart rate.  The appellant also 
testified that intrusive thoughts and nightmares were 
triggered by nearby helicopters, thunder, or rain.  The 
appellant further testified that he retired from the 
automotive industry after 32 years, in part because of his 
employer's transition to computers and because he was getting 
into fights with co-workers and management with increased 
regularity.  He testified that he did not have good 
relationships with his spouse or either of his two adult 
children.  He also stated that he did not participate in 
many, if any, social activities and stopped hunting, but 
started fishing by himself and stated that he enjoyed yard 
work and gardening.

On July 9, 2008, the appellant underwent a second VA 
examination to determine the severity of his PTSD.  The 
examiner noted that no private medical records were available 
for review even though the appellant stated that he was 
receiving private treatment at the time of the examination, 
which included treatment for a then recent hospitalization 
for a non-psychiatric related condition.  The examiner 
further noted that, after the October 2005 treatment, the 
appellant engaged in a psychiatric medication management 
group at the Youngstown Community-Based Outpatient Clinic, 
but was not involved in any further mental health treatment.

When discussing the frequency, severity, and duration of PTSD 
symptoms, the appellant denied experiencing depression, 
mania, and suicidal or homicidal ideations or intent.  The 
appellant indicated that he experienced "occasional" panic 
attacks when he got lost driving, but characterized these as 
"not a concern for him."

When describing his marital, familial, occupational and 
social relationships, the appellant stated that he was 
currently married to the woman he had previously 


divorced; at the time of the examination, they had been re-
married for 5 to 6 years.  The appellant described his 
relationship with his spouse as "unorthodox" as they live 
on separate floors of a duplex.  He claimed that his spouse 
calls him "Jekyll and Hyde" due to the appellant's mood 
swings, and reported that they "do their own thing."  The 
appellant characterized his relationship to his 2 daughters 
as "poor" and "limited" because "they only want money."  
With respect to social relationships, the appellant stated 
that had limited social relationships and was not interested 
in developing or maintaining such relationships; a trait that 
has remained unchanged for several years.  For leisure, the 
appellant reported that he goes fishing and works on his 
cars; both of which are activities he does by himself.  The 
appellant reported that he retired after 37 years of working 
in the automotive industry as an inspector.

A mental status examination revealed that the appellant was 
clean and able to maintain good personal hygiene; had 
unremarkable psychomotor activity; spoke somewhat rapidly at 
times and demonstrated a tendency to provide more information 
than was requested, but demonstrated speech within normal 
limits otherwise; exhibited a relaxed attitude toward the 
examiner; demonstrated an inappropriate affect; presented 
with an euthymic mood despite his reports of being anxious; 
was oriented to time, place, and person; had unremarkable 
thought content; did report not delusions or hallucinations; 
was of average intelligence; understood the outcome of his 
behavior; understood that he had a problem; experienced sleep 
impairment; did not behavior inappropriately; did not have a 
history of obsessive or ritualistic behavior; experienced 
occasional panic attacks; did not have homicidal or suicidal 
ideations; demonstrated good impulse control; and had normal 
remote, recent, and immediate memory.

The examiner noted that the reports of the frequency of the 
appellant's symptoms changed throughout the examination.  The 
appellant reported that the frequency of the majority of his 
PTSD symptoms occurred "every other night."  Moreover, 
though the appellant initially did not report nightmares, 
when specifically asked about them, he answered in the 
affirmative.  Symptoms of psychological triggers to stimuli, 
such as an exaggerated startle response, were only endorsed 
when specifically asked by the examiner.

As noted by the examiner, the appellant's PTSD symptoms 
included recurrent and intrusive recollections and dreams of 
his Vietnam service; physiological reactivity on exposure to 
internal or external cues that symbolize or resemble an 
aspect of his Vietnam service; avoidance behavior; feelings 
of detachment or estrangement from others; restricted range 
of affect; sleep difficulties; irritability; outbursts of 
anger; exaggerated startle response; distrust of others; 
suspiciousness; nightmares; inability to recall certain 
aspects of his active service; and poor interpersonal 
relationships.  The appellant denied a diminished interest in 
participating in significant activities, flashbacks, 
foreshortened future, and hypervigilance.

The diagnosis was PTSD, with a GAF score of 55.  The examiner 
then stated:

[The appellant's] diagnosis is not in 
question, his descriptions of his 
symptoms suggest he exaggerates the 
severity of the symptoms as well as the 
impact of these symptoms on his ability 
to function in social, family[,] and 
occupational settings.  His symptoms due 
[sic] result in moderate impairment in 
his ability to functioning [sic] in his 
family relationships...There is not [sic] 
evidence that [the appellant's] PTSD 
symptoms had an impact on his 
occupational functioning.  As he is 
currently retired, the issue related to 
whether or not his current symptoms 
would interfere on the job cannot be 
resolved without [resorting to] mere 
speculation.  However, it is the 
examiner's opinion that his PTSD 
symptoms at the current level of 
severity would not render him unable to 
obtain or retain employment.  This 
opinion is based on behavioral 
observations, a lack of evidence of 
occupational impairment from his 
previous position (including 
disciplinary problems)[,] a lack of 
legal problems related to his 
descriptions of threatening others[,] as 
well as a general lack of severity of 


symptoms since he was able to successful 
[sic] maintain employment.

The examiner also stated:

[The appellant's] PTSD symptoms due 
[sic] result in a reduced reliability 
and productivity.  He is not currently 
working as he is retired, however, if he 
were in the workforce he would likely 
demonstrate problems establishing and 
maintaining effective working 
relationships due [sic] to mood swings, 
irritability[,] and anger outbursts. His 
normal occupation also was in an 
environment where he would experience 
mild impairment due [sic] to unexpected 
loud noises and an exaggerated startle 
response.

On July 18, 2008, 11 days after the VA examination, the 
appellant underwent private examination to determine the 
severity of his PTSD.  This examination was conducted by J.A. 
Paulus, Ph.D.  The appellant was provided an Adult 
Biopsychological database form containing a variety of 
symptoms; the appellant check off:  being fearful; mood 
swings; restlessness; worrying a lot; not fitting in; overly 
tired; hearing voices; rapid speech; anger; irritable; 
anxious and depressed moods; guilt; suspiciousness; 
combative; racing thoughts; appetite decrease; personality 
changes; concentration difficulties; impaired performance; 
and night terrors.  The appellant also indicated that he 
experienced these symptoms for several years.

During a structured clinical interview, the appellant further 
reported memory difficulties; waking up sweating after 
nightmares; thinking of death or wishes he were dead when 
contemplating active service; flashbacks; avoidance 
behaviors; poor interpersonal relationships; intrusive 
thoughts; being emotionally distant; crying spells; and 
nervousness.

The Beck Depression Inventory was administered to the 
appellant and he obtained a total score of 31, indicating 
extremely severe depression.  Also during the examination, 
the Beck Anxiety Inventory was administered.  As noted by the 
examiner, the appellant obtained severe symptoms of anxiety, 
including feeling jumpy, fear of dying, avoidance behaviors, 
and difficulty sleeping.  During this aspect of the 
examination, the appellant reported strange feelings of 
unreality and loss of control.

Based on these and other clinical tests administered during 
the examination, the diagnosis was severe PTSD, severe Major 
Depressive disorder, and personality disorder, not otherwise 
specified, with schizoid and negativistic traits and 
avoidant, sadistic features.  The examiner assigned a GAF 
score of 49 and stated that the appellant's "ability to 
establish or maintain effective or favorable relationships 
was severely impaired."  Moreover, the examiner stated "the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment[,] in relation to others[,] and manage work 
effectively."

Based on a review of the evidence, the Board finds a rating 
of 50 percent for the appellant's service-connected PTSD is 
warranted.  The medical evidence of record reveals that the 
appellant's PTSD is manifested by good hygiene; friendliness, 
cooperation, and easy engagement; good eye contact; being 
alert and oriented to time, place, and person; unremarkable 
psychomotor activity; somewhat rapid speech, but within 
normal limits otherwise; unremarkable thought content; no 
history of delusions or hallucinations; no history of 
homicidal or suicidal ideations; good judgment; good insight; 
no history of obsessive or ritualistic behavior; normal 
remote, recent, and immediate memory; no flashbacks; no sense 
of foreshortened future; mood swings; intrusive thoughts; 
nightmares; physiological reactivity on exposure to internal 
or external cues that symbolize or resemble an aspect of his 
Vietnam service; avoidance behavior; feelings of detachment 
or estrangement; restricted range of affect; sleep 
difficulties; irritability; outbursts of anger; exaggerated 
startle response; distrust of others; suspiciousness; 
inability to recall certain aspects of his active service; 
occasional panic attacks; and poor interpersonal 
relationships.  These symptoms were found by the VA examiner 
in 2008 to result in occupational and social impairment with 
reduced reliability and productivity, and accordingly, a 50 
percent evaluation is warranted.

Nevertheless, a rating in excess of 50 percent is not shown 
by the evidence of record to be warranted.  Since the initial 
grant of service connection, the appellant's GAF scores have 
migrated from 65 to, most recently, 49.  Although GAF scores 
are important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence in accordance 
with all applicable legal criteria.  See Carpenter, 8 Vet. 
App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  Id.; see also 
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 
43186 (1995).

In this case occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, has not been shown.  
Suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships have not been shown by 
the evidence of record.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Moreover, the appellant worked for 37 years before 
retirement, has been twice married to the same person for 
more than 3 decades, earned an associate degree, and there is 
no evidence of legal trouble or occupational discipline.

As such, the preponderance of the evidence of record does not 
show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
appellant's current PTSD for any distinct period of time.  
Id.; Hart, 21 Vet. App. at 509.  Thus, the Board finds that 
the objective medical evidence of record supports an 
evaluation of 50 percent, but no more, during any period of 
time pertinent to this appeal.  Hart, 21 Vet. App. at 509.


In making this determination, the Board notes that there are 
conflicting medical opinions of record with respect to the 
severity of the appellant's current PTSD.  However, the Board 
finds the medical opinion offered on this issue in the July 
2008 VA examination for PTSD to be more persuasive than the 
opinion offered by Dr. Paulus.  The report resulting from Dr. 
Paulus' examination indicates that the examination was 
conducted without a contemporaneous review of the appellant's 
claims folder.  Moreover, there was no mention of the 
appellant's 37 year work history, eligibility for retirement, 
long-term marriage, his earning of an associate degree, or 
the absence of evidence of on-the-job difficulties or legal 
troubles.  As such, the opinion found in the July 2008 VA 
examination for PTSD is of greater probative value.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 50 
percent rating for PTSD inadequate.  The appellant's PTSD is 
evaluated as a mental disability pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  As noted above, the appellant submitted evidence 
demonstrating that his most recent GAF assessments resulted 
in scores of 55 and 49, indicating moderate to severe 
impairment in social, occupational, or school functioning.  
However, "[a]lthough certain symptoms must be present in 
order to establish the diagnosis of PTSD ... it is not the 
symptoms, but their effects, that determine the level of 
impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 
443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 (1996) and 
holding that § 4.130 "'is a reasonable and permissible 
construction of 38 U.S.C. § 1155'").

As demonstrated by the evidence of record, the appellant's 
PTSD is marked by good hygiene; friendliness, cooperation, 
and easy engagement; good eye contact; being alert and 
oriented to time, place, and person; unremarkable psychomotor 
activity; somewhat rapid speech, but within normal limits 
otherwise; unremarkable thought content; no history of 
delusions or hallucinations; no history of homicidal or 
suicidal ideations; good judgment; good insight; no history 
of obsessive or ritualistic behavior; normal remote, recent, 
and immediate memory; no flashbacks; no sense of 
foreshortened future; mood swings; intrusive thoughts; 
nightmares; physiological reactivity on exposure to internal 
or external cues that symbolize or resemble an aspect of his 
Vietnam service; avoidance behavior; feelings of detachment 
or estrangement; restricted range of affect; sleep 
difficulties; irritability; outbursts  of anger; exaggerated 
startle response; distrust of others; suspiciousness; 
inability to recall certain aspects of his active service; 
occasional panic attacks; and poor interpersonal 
relationships.  Furthermore, the appellant worked for 37 
years as an inspector in the automotive industry before 
retiring, has been in 2 long-term marriages with the same 
person, and earned an associate degree.  Moreover, the 
evidence of record did not contain reports of legal troubles 
or occupational discipline.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the appellant's experiences 
are congruent with the disability picture represented by a 50 
percent disability rating for PTSD.  The criteria for a 50 
percent rating reasonably describe the appellant's disability 
level and symptomatology and, therefore, a schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-
96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that 
the appellant's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that the appellant is not 
entitled to referral for an extraschedular rating.  Thun, 22 
Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of the 50 
percent assigned herein, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation of 50 percent, but no more, for PTSD 
is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


